Alexander, C.J.
(dissenting) —Although I agree with the majority that “probable cause must be redetermined only when information acquired after issuance but before execution would, if believed, negate probable cause,”2 I dissent because the warrant in this situation was invalid. Applying this test to the facts of this case, the officers of the Clark-Skamania Drug Task Force should have returned to the magistrate in order to search for methamphetamine, as it is undisputed that probable cause for the methamphetamine was negated. Because the officers did not do so, the section of the warrant pertaining to the search for methamphetamine was invalid. The next question becomes whether the sections of the warrant pertaining to drug paraphernalia and evidence of manufacture and sale of methamphetamine, for which probable cause remained, were also invalid. To resolve this, we must determine *514whether a warrant is valid when probable cause is negated for the primary item, but not other related items listed on the warrant. I would hold that such a warrant is not valid.
When some items described in a search warrant are supported by probable cause, but other items described in the warrant are not, we apply the severability doctrine. See State v. Perrone, 119 Wn.2d 538, 556-60, 834 P.2d 611 (1992) (citing United States v. Fitzgerald, 724 F.2d 633, 637 (8th Cir. 1983)). “Under the severability doctrine, ‘infirmity of part of a warrant requires the suppression of evidence seized pursuant to that part of the warrant’ but does not require suppression of anything seized pursuant to valid parts of the warrant.” Id. at 556 (quoting Fitzgerald, 724 F.2d at 637). However, “ ‘severance is not available when the valid portion of the warrant is “a relatively insignificant part” of an otherwise invalid search.’” Id. at 557 (quoting In re Grand Jury Subpoenas Dated December 10, 1987, 926 F.2d 847, 858 (9th Cir. 1991) (quoting United States v. Spilotro, 800 F.2d 959, 967 (9th Cir. 1986))).
Here, methamphetamine was the primary item for which police were searching. The other items listed in the warrant were relatively insignificant compared to the drug. I say that because methamphetamine is the first item listed on the warrant, and it is distinguished from the other words within the warrant with all capital letters. Br. of Appellant, Ex. A at 2. The other items seized in the search of Christopher Maddox’s home, such as money and an electronic scale, are all legal to possess and become evidence of criminal activity only when related to methamphetamine— an item for which probable cause was negated. Indeed, these other items are inextricably intertwined with the methamphetamine. See majority at 511 (stating that “[w]hile generalizations regarding common habits of drug dealers, standing alone, cannot establish probable cause, such generalizations may support probable cause where a factual nexus supported by specific facts is also provided.”). In sum, these related items are insignificant compared to *515the methamphetamine and cannot be severed from the warrant.
I would reverse the Court of Appeals and hold that the warrant issued to search Maddox’s home was invalid because probable cause was negated as to the primary item designated in the search warrant: methamphetamine. The search of Maddox’s home was therefore unconstitutional. Because the majority holds otherwise, I dissent.
Johnson, Madsen, and Sanders, JJ., concur with Alexander, C.J.

 Majority at 513.